Title: From James Madison to Peter Stephen DuPonceau, 8 December 1810
From: Madison, James
To: DuPonceau, Peter Stephen


Dear Sir
Washin[g]ton Decr. 8. 1810
I recd. in due time your favor of the 15th. instant ⟨and⟩ with it a Copy of your translation of Bynkershoek. I am glad to find that in the midst of your professional occupations, you have compleated a work which was so much wanted, and which required that accurate knowledge of both languages which you possess. The addition of your notes will contribute to recommend both the subject & the Author of that valuable Treatise, to the attention both of our Statesmen & Students. A nation which appeals to law, rather to force, is particularly bound to understand the use of the instrument by which it wishes to maintain its rights, as well as of those which, agst. its wishes, it may be called on to employ. Where the Sword alone is the law, there is less inconsistency, if not more propriety in neglecting those Teachers of right and duty. With my thanks for your very acceptable present, and my apology for the delay of them be to accept assurances of my esteem & friendly respects
James Madison
